DETAILED ACTION
 	This Office Action is in response to the amendment filed on 07/26/2021 in which claims 1-16 are presented for examination on the merits. Claims 1-16, now re-numbered as claims 1-14 are pending.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
	Response to Arguments
1.	In view of the response filed on 07/26/2021 and the Examiner’s amendments presented below, applicant’s arguments in pages 5-7 of the REMARKS with respect to the rejection under 35 U.S.C § 103(a) have been fully considered. Especially the following arguments in the remarks are persuasive: “..while the encrypted data arguably may correspond to the claimed underlying data, Applicant fails to see anything in this passage that could be construed as corresponding to the claimed assertion that is based on the underlying data. In any case, if the encrypted data in the conventional cryptographic arrangement of Miller corresponds to the claimed underlying data, this underlying data is in fact revealed once it is decrypted. Accordingly, this passage fails to show a cryptographic credential that includes both an assertion and underlying data, where the assertion can be verified as accurately reflecting the underlying data without revealing the underlying data”. 
	In view of the aforesaid amendments and upon further search/consideration, the rejections to the respective claims under 35 U.S.C. 103(a) mailed on 01/25/2021 are hereby withdrawn.

Amendment to the Claims
2.	CLAIMS:
	Please amend the claims below as follows:
1.	(Currently Amended) A method for validating an assertion provided by a web resource, comprising:
		sending a first request to the web resource over a communications network;
		responsive to the first request, receiving a web page from the web resource, the web page including at least one user-selectable representation of a cryptographic credential, the cryptographic credential including at least one assertion that is based on underlying data and at least one proof that allows verification that the assertion accurately reflects the underlying data without revealing the underlying data;
		receiving a selection of the user-selectable representation that causes a second request for verification of the proof to be sent over the communications network; and
		responsive to the second request, receiving a response indicating whether or not the representation accurately reflects the underlying data, wherein the response indicating whether or not the representation accurately reflects the underlying data is received from an entity having access to the proof, the assertion and a verifying key that are used to verify the proof in accordance with a zero-knowledge protocol.

3.	(Canceled)

4.	(Currently Amended) The method of claim 1 [[3]], wherein the proof and the verifying key are generated by an encryption engine that uses as input logic that is used to generate the assertion.

5.	(Currently Amended) The method of claim 1 [[3]], wherein the verifying key and the proof are accessible from a blockchain system on which the verifying key and the proof are stored.
11.	(Currently Amended) A method for providing to a web resource content to be shared with users over a communications network, comprising:

	causing the logic to be executed;
	providing user input to the logic, the user input including the content to be posted and a cryptographic credential, the cryptographic credential including at least one assertion that is based on underlying data and at least one proof that allows verification that the assertion accurately reflects the underlying data without revealing the underlying data, wherein the content and the cryptographic credential are maintained in an internal state of the logic; 
	causing the logic, in the internal state, to be stored on a blockchain system is accessible to the web resource; and
providing the underlying data to an entity that generates the cryptographic credential in accordance with a zero-knowledge protocol;
	receiving the cryptographic credential from the entity.

12.	(Canceled) 
 				Allowable Subject Matter
3.	  Claims 1-2, 4-11, and 13-16  are allowed over prior art of record.
Reasons for Allowance
4. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1 and 11 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
	Specifically, the substances of applicant’s arguments in page 6 of the REMARKS filed on 07/26/2021 have been fully considered and are persuasive as cited herein: “..While the encrypted data arguably may correspond to the claimed underlying data, Applicant fails to see anything in this passage that could be construed as corresponding 
Miller (US 20190036887 A1, prior art on the record) discloses that unlike in web-based privacy models, people, robots, and the devices they carry are mobile, meaning that privacy behavior expectations become dynamic and contextual--for example, robots can move into different physical spaces inhabited by different people, and different people can enter or exit a robot's functional proximity at any time. Privacy behavior expectations are also based on cultural norms, shared group values, and even on physical location. Sometimes, situational contexts such as an emergency will override all other concerns. Further complicating matters, privacy behavior expectation management becomes exponentially more difficult in real-world scenarios where devices must select appropriate governance actions to accommodate the potentially conflicting privacy needs of multiple people simultaneously occupying a home, workplace, or public space. Many of these individuals may be encountering a particular device for the first time. Devices will be required to dynamically navigate a matrix of complex privacy settings, customs, culture, and personal needs and, in some cases, a 
	Further, Miller discloses techniques to govern the observation, movement, and recording activities of a privacy-impacting device in accordance with the privacy behavior expectations of the humans with which it interacts. Disclosed solutions facilitate a common consistent standard that assists privacy-impacting devices in acting in alignment with our contextually-informed values, which require granular and scenario-specific restrictions on the range of actions a robot can take in a wide variety of environments, from assisting an elderly man to handing out brochures at a shopping mall (Miller, Paragraph 0006).
 	Ansari (US 20190228133 A1, prior art on the record) discloses computer system that provides reliable certification of the origin and the integrity of data content that has been, is, or will be disseminated over the internet. This may be accomplished by providing the consumer of the content an interface by which to independently verify the origin and original data content through the use of cryptographic algorithms and/or the blockchain (Paragraph 0005)
 	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards a method for validating an assertion provided by a web resource. The method includes: sending a first request to the web resource over a communications network; responsive to the first request, receiving a web page from the web resource, the web page including at least one user-selectable representation of a cryptographic credential, the cryptographic credential 
	The subject matters of the independent claims 1 and 11 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “..  receiving a selection of the user-selectable representation that causes a second request for verification of the proof to be sent over the communications network; and
responsive to the second request, receiving a response indicating whether or not the representation accurately reflects the underlying data, wherein the response indicating whether or not the representation accurately reflects the underlying data is received from an entity having access to the proof, the assertion and a verifying key that are used to verify the proof in accordance with a zero-knowledge protocol..” in combination with the rest of the limitations recited in the independent claim 1.
 	Independent claim 11 recite similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
 	Specifically, the substances of applicant’s arguments in pages 5-7 of the REMARKS filed on 07/26/2021 in view of the claim amendments has been fully 
 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1 and 11 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion	
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498